In the United States Court of Federal Claims
                                    No. 13-473C
                              (Filed January 7, 2014)
                             NOT FOR PUBLICATION


* * * * * * * * * * * * * * * * * *
                                  *
                                  *
DESHORIE EVADNE GRANT,            *
                                  *
                 Plaintiff,       *
           v.                     *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant.       *
                                  *
* * * * * * * * * * * * * * * * * *


                    MEMORANDUM OPINION AND ORDER

WOLSKI, Judge.

       The matter before the court is the defendant’s September 12, 2013 motion to
dismiss this case for lack of subject-matter jurisdiction pursuant to Rule 12(b)(1) of
the Rules of the United States Court of Federal Claims (RCFC). For the reasons
discussed below, the defendant’s motion is GRANTED due to the plaintiff’s failure
to state a claim within this court’s jurisdiction.

                                 I. BACKGROUND

     The plaintiff alleges a variety of claims against employers, union officials, co-
workers, her ex-husband, his attorney, police officers, a judge, federal agencies, and
numerous unnamed persons. 1 The plaintiff first asserts mistreatment at her former

1The complaint’s caption names ten parties as purported defendants --- the “United
States Department of Labor,” “United States Department of Internal Revenue
Service,” “United States Department of Treasury,” “United States Department of
Justice,” “United States Department of Adjudication and Review,” “Federal Trade
Commission,” “Federal Deposit Insurance Claims,” “United States Bankruptcy
Court,” “United States Department of Veteran Affairs,” and “United States Postal
Inspector.” See Compl. at 1. Most of these are not mentioned beyond the caption
place of employment, a division of the U.S. Department of Labor (DOL). She alleges
that her pay and grade were reduced after harassment by union officials and
management; that she was fired from her position without due process; that she
was banned from the building after voluntarily surrendering her credentials; that
she was not paid workers’ compensation after an accident; and that co-workers and
administrators falsified documents affecting her pay and resulting in back taxes
and a lien against her children’s savings. Compl. 2–5.

       The plaintiff continues by alleging criminal conduct by various individuals,
including theft from her retirement savings; murder by hire of her husband; theft of
her husband’s identity, earnings, pension, other benefits, and bank account funds;
false imprisonment; and kidnapping. Id. at 5–13. She also complains that her
children were taken from her custody; that she was subjected to an involuntary
mental examination; that her ex-husband’s attorney interfered with her appearance
at a custody hearing; that the police were hired to give her a speeding ticket; and
that she did not get a fair trial or proper defense. Id. at 13–19.

       The plaintiff next directs her attention to alleged misconduct by numerous
federal agencies. She claims that she was hired to spy at the Office of Disability
Adjudication and Review (ODAR) where she observed various improprieties and
had her pay wrongfully appropriated by others; that the National Security
Administration has been wiretapping her; and that the Federal Trade Commission
has altered her and her allegedly deceased spouse’s credit reports. Id. at 19–21. She
alleges that the U.S. Department of Housing and Urban Development improperly
processed mortgages, wrongly approved subdivisions, misapplied taxes, failed to
inspect schools and subdivisions, allowed unjust foreclosures and violations of
building codes, and discriminated against her in employment and prevented her
from “becoming an occupant” in public housing. Id. at 21–24. Finally, she accuses
the Federal Reserve of complicity in the “largest theft and the largest transfer of
funds on record in U.S. History.” Id. 25–26.

                                 II. DISCUSSION

A. Governing Legal Standards

      Under RCFC 12(b)(1), claims brought before this court must be dismissed
when it is shown that the court lacks jurisdiction over their subject matter. When
considering a motion to dismiss for lack of subject-matter jurisdiction, courts will
normally accept as true all factual allegations made by the pleader and draw all


and many of the allegations in the complaint are directed toward parties not named
in the caption, but in any event the United States is the only properly-named
defendant in complaints filed in our court. See RCFC 10(a); Gharb v. United States,
No. 12-911C, 2013 WL 4828589, at *2, *5 (Fed. Cl. Sept. 9, 2013).
                                         -2-
reasonable inferences in the light most favorable to that party. See Scheuer v.
Rhodes, 416 U.S. 232, 236 (1974); Pixton v. B&B Plastics, Inc., 291 F.3d 1324, 1326
(Fed. Cir. 2002) (requiring that on a motion to dismiss for lack of subject-matter
jurisdiction the court views “the alleged facts in the complaint as true, and if the
facts reveal any reasonable basis upon which the non-movant may prevail,
dismissal is inappropriate”); CBY Design Builders v. United States, 105 Fed. Cl.
303, 325 (2012).

       While a pro se plaintiff’s filings are to be liberally construed, see Erickson v.
Pardus, 551 U.S. 89, 94 (2007), this lenient standard cannot save claims which are
outside the court’s jurisdiction from being dismissed, see, e.g., Henke v. United
States, 60 F.3d 795, 799 (Fed. Cir. 1995). The party invoking a court’s jurisdiction
bears the burden of establishing it, and must ultimately do so by a preponderance of
the evidence. See McNutt v. GMAC, 298 U.S. 178, 189 (1936); Reynolds v. Army &
Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1998); Rocovich v. United States,
933 F.2d 991, 993 (Fed. Cir. 1991).

       The jurisdiction of the Court of Federal Claims is governed by the Tucker Act,
which gives this court the authority to render judgment on claims seeking monetary
damages against the United States. 28 U.S.C. § 1491 et seq.; United States v.
Mitchell, 463 U.S. 206, 215–18 (1983). Because the Tucker Act does not create any
substantive rights, a plaintiff must identify a separate source of law that creates a
right to money damages for her claim to be within the court’s jurisdiction. Jan’s
Helicopter Serv., Inc. v. FAA, 525 F.3d 1299, 1306 (Fed. Cir. 2008) (quoting Fisher v.
United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc in relevant part));
Mitchell, 463 U.S. at 216. The test for determining whether a statute or regulation
can support jurisdiction in this court is whether it can be fairly interpreted as
mandating compensation. See, e.g., United States v. White Mountain Apache Tribe,
537 U.S. 465, 472–73 (2003); Mitchell, 463 U.S. at 216–17; Fisher v. United States,
402 F.3d 1167, 1173–74 (Fed. Cir. 2005); Contreras v. United States, 64 Fed. Cl. 583,
588–92 (2005). Additionally, because the Tucker Act performs a gap-filling
function, it does not provide jurisdiction over certian claims when Congress has
“prescribed a different, specific avenue for review.” King v. United States, 112 Fed.
Cl. 396, 399 (2013) (citing United States v. Bormes, 133 S. Ct. 12, 18 (2012)).

B. Analysis

      The government has moved to dismiss this case under RCFC 12(b)(1),
arguing that the complaint contains no claims within the jurisdiction of this court.
The plaintiff has not filed any opposition to the government’s motion, 2 and for that


2 After the initial deadline for the plaintiff’s response had passed, the Court issued
an order sua sponte extending the time period in which the plaintiff could respond
to the government’s motion and advising the plaintiff that failure to oppose could
                                          -3-
reason alone the Court may grant the motion. In light of the plaintiff’s pro se
status, however, the Court has reviewed the complaint to determine whether there
are there are any facts alleged therein that may bring this case within our
jurisdiction.

       As the government correctly argues in its motion to dismiss, our court lacks
jurisdiction over the plaintiff’s claims relating to adverse personnel actions taken
while she was working at the DOL. The Merit Systems Protection Board and
Federal Circuit have exclusive jurisdiction over such claims. United States v.
Fausto, 484 U.S. 439, 449 (1988); Sacco v. United States, 63 Fed. Cl. 424, 428 (2004).
The plaintiff’s allegations that she was fired without due process are also barred
because the constitutional provisions guaranteeing due process are not money
mandating. LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995);
McCullough v. United States, 76 Fed. Cl. 1, 4–5 (2006). 3 With regard to the
plaintiff’s claim that she was wrongfully denied veterans benefits apparently earned
by her ex-husband, this court is similarly without jurisdiction. Such matters have
been entrusted to the Court of Appeals for Veterans Affairs (CAVC), once the
administrative remedies of the Department of Veterans Affairs have been
exhausted. See Ledford v. West, 136 F.3d 776, 782 (Fed. Cir. 1998) (requiring
exhaustion of administrative remedies); Addington v. United States, 94 Fed. Cl. 779,
782 (2010) (holding that CAVC possesses exclusive jurisdiction over appeals to
veterans benefit determinations); see also 38 U.S.C. §§ 511, 7252(a).

       This court has no authority to adjudicate criminal matters with the limited
exception of awarding compensation in cases of false imprisonment. McCullough,
76 Fed. Cl. at 4 (“[T]his court lacks jurisdiction to adjudicate criminal claims.”). Cf.
28 U.S.C. § 1495 (allowing “claim[s] for damages by any person unjustly convicted of
an offense against the United States and imprisoned”). In the case of false
imprisonment a plaintiff is required, however, to “allege and prove that . . . [h]is
conviction has been reversed or set aside on the ground that he is not guilty of the
offense of which he was convicted, or on new trial or rehearing he was found not
guilty of such offense, as appears from the record or certificate of the court setting
aside or reversing such conviction, or that he has been pardoned upon the stated
ground of innocence and unjust conviction.” Salman v. United States, 69 Fed. Cl.
36, 39 (2005) (quoting 28 U.S.C. § 2513(a)). The plaintiff has made no such
allegation or offer of proof.

      The plaintiff’s claims of tortious wrongdoing --- by employees of the DOL,
IRS, and ODAR, co-workers, and various other individuals --- also fall outside of the

result in dismissal of her action. Order of Oct 23, 2013, ECF No. 5.
3Only in the limited circumstance of an alleged illegal exaction may a due process
violation come within the jurisdiction of this court. See Aerolineas Argentinas v.
United States, 77 F.3d 1564, 1572–73 (Fed. Cir. 1996).
                                          -4-
jurisdiction of this court. See 28 U.S.C. § 1491(a)(1) (granting our court jurisdiction
“to render judgment upon any claim against the United States founded either upon
the Constitution, or any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding in tort” (emphasis
added)); Stephenson v. United States, 58 Fed. Cl. 186, 190 (2003) (citing United
States v. Sherwood, 312 U.S. 584, 588 (1941)) (“[T]he only proper defendant for any
matter before this court is the United States, not its officers, nor any other
individual.”). Likewise, the court lacks jurisdiction over any of plaintiff’s claims
that a federal agency or its employees “engaged in negligent, fraudulent, or other
wrongful conduct when discharging . . . official duties.” Cottrell v. United States, 42
Fed. Cl. 144, 149 (1998).

       Finally, the plaintiff’s allegations of discrimination are within the province of
the district courts. This court has no jurisdiction over civil rights claims. Id. at
149–50 (“As courts have repeatedly held, there is no Tucker Act jurisdiction in the
Court of Federal Claims to entertain claims involving race, sex, and age
discrimination or other claims involving civil rights violations.”).

                                 III. CONCLUSION

       For the reasons stated above, the defendant’s motion to dismiss this case for
failure to state a claim within this court’s jurisdiction under RCFC 12(b)(1) is
GRANTED. The Clerk shall close the case.

IT IS SO ORDERED.


                                        s/ Victor J. Wolski
                                        VICTOR J. WOLSKI
                                        Judge




                                           -5-